Woods, J.
Abel Wheeler died on the 23d day of July, 1843, the holder of two notes, of two hundred and sixty dollai’s each, secured by mortgages of the premises in question. To collect the money due upon these notes, and to apply it in the course of administration,' was the clear duty of Bond, the executor ; who, for this purpose, was clothed with all the powers which belonged to the testator himself. He therefore rightfully entered upon the land, by virtue of the mortgages, for the purpose of *341enforcing the payment of the money; or, if not paid, of effecting a foreclosure. The money was not paid, and, of course, the right of the mortgagor in the land became foreclosed. Bickford v. Daniels, 2 N. H. 71; Gibson v. Bailey, 9 N. H. 168.
In the last named case it is treated as an open question, whether the property, when the mortgage is foreclosed, is to be distributed as personal estate; and whether, if the administrator does not sell, it is to be treated as if the absolute fee had vested in the testator at the date of the mortgage, so that a widow would be entitled to dower only.
The statute which provides for the disposition of land which the administrator purchases in satisfaction of a debt, or takes by a set-off upon execution, (Rev. Stat., ch. 160, sec. 18) is silent as regards land of which mortgage has been made to the deceased, and foreclosed by his personal representative.
But we think that there are general principles of law, well settled in this State, which furnish a satisfactory solution of the question suggested in the case referred to, and directly arising in the one before us.
The interest of a mortgagee in the land is merely accessory to the debt, and follows it into whose hands soever it may pass by the act of the parties or operation of law; and an assignment of the debt is, ipso facto, an assignment of the mortgage also ; and that, too, not as a mere trust, to be executed by a stranger, but specifically, and in a manner and to such effect as to enable such assignee to maintain an action in his own name to get possession of the land. Southerin v. Mendum, 5 N. H. 420; Rigney v. Lovejoy, 13 N. H. 247. In the last named case the debt assigned was not negotiable, and the assignee could have maintained no action upon it, except in the name of the original creditor; yet for the land it was held that he could sue in his own name. There are many cases to the point that land mortgaged to secure a debt is a mere *342chattel in the hands of the creditor, and an appendage to the debt.
The conclusion, therefore, is a very plain one, m the first place, that the nature and quality of the debt, in the hands of the executor as assets, or as distributable estate, are in no wise affected by the fact that it is secured by a mortgage of land. It is not the less liable to be used 'by him for the payment of the debts of the deceased; and in case it is not used for such a purpose, it is subject to precisely the same rules of distribution which relate to debts not attended by this high security.
In the second place, it seems clear that the parties entitled to the debt are equally, and in the same manner and degree, entitled to the land taken in payment by the process of foreclosure.
To decide, then, whose is the land, upon the executor’s foreclosure of the mortgage, we have only to inquire whose was the debt, or whose would the money have been if paid to the executor, and not used in administration ? for so long as the fund, whether money or land, is not so used, the foreclosure does not change the rights of any of the parties.
By chapter 165, section 13, of the Revised Statutes, the widow of any testator deceased, leaving lineal descendants, if there is no settlement, nor any provision made for her in his will, or if she shall waive such provision, shall bn entitled, in addition to her dower, to a portion of the personal estate, eqnal to that which a child would receive if such estate were equally shared between the widow and the children then surviving or leaving issue, and not exceeding in any case one third of the estate.
Upon the waiver, then, by the widow, of the provision made for her in her husband’s will, she became entitled, in common with the children surviving, and the heirs, by representation, of the child deceased, to one sixth part of the residuum of the personal property of the testator.
*343Of this residuum was the debt in question, and consequently she shared in the same proportion in the land which was taken in payment of it, by the foreclosure of the mortgage.
The plaintiff is heir of the widow so entitled, and can of course maintain this action for the recovery of so much land as belonged to her. There must, therefore, upon the case stated, be

Judgment for the plaintiff.